DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 18, 2022 was received. Claims 10, 13 and 15-18 were amended. Claims 1-9 and 14 were canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 16, 2022. 

Claim Objections
The claim rejections on claim 13-18 are withdrawn, because the claims have been amended.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yuan (CN108060384A) in view of Sivakumar (US20130095340), Hou (CN102719778A) and Scharman (US5320909) on claims 10-11 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Yuan (CN108060384A) in view of Sivakumar (US20130095340), Hou (CN102719778A) and Scharman (US5320909) as applied to claims 10-11, and further in view of Nienburg (US20100330282) and Ren (CN103074533A) on claims 12-13 are withdrawn, because the claims have been amended. 

REASONS FOR ALLOWANCE
Claims 10-13 and 15-18 were allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Yuan (CN108060384A) in view of Sivakumar (US20130095340), Hou (CN102719778A) and Scharman (US5320909), does not teaches the method for preparing a thermal barrier coating comprising the step of forming a yttria-stabilized zirconia precursor sol by mixing the two solutions in claim 10 and gradually adding an ammonia solution into the mixture of the two solutions and heating the mixture of the two solutions under stirring to form the YSZ precursor sol in the context of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717